Citation Nr: 1747620	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  12-02 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date for the grant of service connection for an acquired psychiatric disorder earlier than August 24, 2004.

2.  Entitlement to an effective date for the grant of a total disability rating due to individual unemployability (TDIU) earlier than August 24, 2004.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to December 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from  a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

This matter was previously before the Board, and, in August 2015 and March 2016, the Board remanded this matter for further development.  Further development in substantial compliance with the Board's remand instructions has been completed.

The Board notes that this matter was previously characterized as only encompassing one issue: entitlement to an effective date for TDIU earlier than August 24, 2004.  During a personal hearing before the Board however, the Veteran clarified that his claim is in essence that his claim for an earlier effective date for TDIU is based on his believe that he should have been granted an earlier effective date for the grant of service connection for an acquired psychiatric disorder.  See Transcript, p. 8.  Additionally, the Board notes that a claim for TDIU is not a freestanding claim, but rather is a claim for an increased disability rating or effective date for a previously service-connected disability or previously service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Board has recharacterized the issues accordingly.


FINDINGS OF FACT

1.  The March 1986 Board decision denying the Veteran's claim for service connection for an acquired psychiatric disorder is final.
2.  The September 1987 rating decision declining to reopen the Veteran's claim for service connection for an acquired psychiatric disorder is final, because he did not file a timely notice of disagreement (NOD) or submit new and material evidence within one year of being informed of the September 1987 rating decision.

3.  The June 1995 rating decision declining to reopen the Veteran's claim for service connection for an acquired psychiatric disorder is final, because he did not perfect a substantive appeal within one year of notification of the rating decision or within 60 days of the issuance of an statement of the case (SOC).

4.  The Veteran requested to reopen his claim for service connection for an acquired psychiatric disorder on August 24, 2004, and, in February 2010, the RO granted service connection for an acquired psychiatric disorder effective the date the claim was received in August 2004.

5.  The Veteran filed a claim for TDIU in March 2010, and, in January 2011, the RO granted TDIU effective August 24, 2004.

6.  The Veteran's entitlement to service connection for an acquired psychiatric disorder arose at least as early as August 24, 2004.

7.  The Veteran's entitlement to  TDIU arose at least as early as August 24, 2004.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 24, 2004 for either the grant of service connection for an acquired psychiatric disorder or TDIU have not been met.  38 U.S.C.A. §§ 501, 7105(d) (West 2014); 38 C.F.R. §§ 3.156, 3.400(q), 20.201 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b). 

With respect to the Veteran's effective date claim, no notice is necessary, because the outcome of this issue depends exclusively on documents that are already contained in the claims file.  A veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him or her with notice of the law and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  Nelson v. Principi, 18 Vet. App. 407 (2004).

VA also has a duty to assist the Veteran in the development of the claim. The Board finds that all relevant facts have been properly developed and that all available evidence necessary for equitable resolution of the issue has been obtained.  VA treatment records, Social Security Administration (SSA) records, VA examination reports, and lay statements have been obtained.  The Veteran also testified at a personal hearing in November 2015, and a transcript of the hearing is contained in the record.

The Board notes that this matter was previously remanded in order to provide the Veteran with a personal hearing before the Board and a statement of the case (SOC).  A personal hearing and an SOC have been provided in substantial compliance with the Board's remand instructions, and a transcript of the hearing is of record.

Earlier Effective Date

The Veteran contends that he is entitlement to an effective date earlier than August 24, 2004 for the grant of TDIU.  More specifically, the Veteran alleged that he is entitled to an effective date earlier than August 24, 2004 for the grant of service connection for an acquired psychiatric disorder, and that an earlier effective date for the grant of TDIU should be granted as well.  The Veteran first filed for service connection for an acquired psychiatric disorder in August 1984, and, in April 1985, the RO denied the claim.  The Veteran appealed the decision to the Board, but the Board denied the Veteran's claim in March 1986.  The Veteran filed to reopen his claim in September 1987, and, in September 1987, the RO again denied the Veteran's claim.  The Veteran was notified of this decision in October 1987, and, in October 1988, the decision became final after the Veteran failed to file a timely NOD.  The Veteran filed to reopen his claim in January 1995, and, in June 1995, the RO denied the Veteran's claim.  The Veteran was notified of the denial in July 1995, and the Veteran filed a timely NOD in August 1995.  The RO issued a SOC in September 1995, but the Veteran failed to perfect an appeal, rendering the June 1995 rating decision final.  The Veteran filed to reopen his claim again in August 24, 2004, and, in February 2010, the Veteran was granted service connection for an acquired psychiatric disorder and assigned a disability rating of 70 percent effective August 24, 2004; the date the request to reopen was received.  In March 2010, the Veteran filed an application for TDIU, and, in January 2011, the RO granted TDIU and assigned an effective date of August 24, 2004.  The Veteran appealed the effective date of for the grant of TDIU.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on a claim reopened after a final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  "The statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."   Sears v. Principi, 16 Vet. App. 244 (2002).  Here, the Veteran has been awarded an effective date as of the date his claim to reopen his claim for entitlement to an acquired psychiatric disorder was received in August 2004.

In order for the Veteran to be awarded an effective date earlier than August 2004, he would have to show clear and unmistakable error (CUE) was made in one of the prior rating decisions that had denied his claim for service connection for an acquired psychiatric disorder.  See Flash v. Brown, 8 Vet. App. 332 (1995).  However, to date, the Veteran has not alleged CUE in the March 1986 Board decision or the September 1987 and June 1995 rating decisions.  Thus, since these decisions are final, the effective date for service connection was appropriately assigned as of the date the Veteran's claim to reopen was received on August 24, 2004.  See Ingram v. Nicholson, 21 Vet. App. 232 (2007).

During the Veteran's hearing it was revealed that he had filed a claim for SSA benefits sometime before 1995.  The Board agreed to investigate whether the Veteran was entitled to an earlier effective date under 38 C.F.R. § 3.153.  See Transcript, p. 9.  Upon review of 38 C.F.R. § 3.153, the Board finds that this regulation applies to claims for death benefits rather than a claims for service-connected disability benefits, and, therefore, does not provide a basis for an earlier effective date for the grant of service connection or TDIU in this case.

The Veteran alleged in his November 2016 VA Form 9 that VA has misrepresented his eligibility for service-related disabilities, and that it is inequitable for him to be denied an earlier effective date based on VA's alleged misconduct.  Unfortunately, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503 , 7104; Harvey v. Brown, 6 Vet. App. 416 (1994).  Accordingly, the Veteran's claims are denied.  


ORDER

An effective date for the grant of service connection for an acquired psychiatric disorder earlier than August 24, 2004 is denied.

An effective date for the grant of TDIU earlier than August 24, 2004 is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


